                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  DIMITRI KRAVCHUCK,                              )
                                                  )
         Plaintiff,                               )
                                                  )          No. 2:16-cv-02050-TLP-cgc
  v.                                              )
                                                  )          JURY DEMAND
  KRISPY KREME DOUGHNUT                           )
  CORPORATION,                                    )
                                                  )
         Defendant.                               )


                      ORDER GRANTING MOTION TO REMAND


       Before the Court is Plaintiff’s Motion to Remand to the Circuit Court of Shelby

County, Tennessee, under 28 U.S.C. § 1447(c). (ECF No. 142.) The Defendant does not

object to this Motion. The Motion to Remand is GRANTED because the Court lacks subject-

matter jurisdiction. The case is therefore REMANDED to the Circuit Court of Shelby

County, Tennessee, pursuant to 28 U.S.C. § 1447(c).

                                              ANALYSIS

       Plaintiff originally filed this personal injury case in the Circuit Court of Shelby

County, but the matter was ultimately removed to federal court on January 22, 2016. (ECF

No. 1.) The Court possessed subject-matter jurisdiction under 28 U.S.C. §§ 1332, 1441.

(ECF No. 1 at PageID 1.) The Plaintiff was later allowed to amend his complaint and join

Defendant Invest-N-Transport, Inc. (“INT”). (ECF Nos. 133, 134.) INT is a California

corporation. (ECF No. 142 at PageID 861.) Plaintiff is also domiciled in California. (Id.)
       Twenty-eight U.S.C. § 1447(e) requires the Court to either deny joinder or permit

joinder and remand the matter to state court if joinder would destroy subject matter

jurisdiction. The Court previously held diversity jurisdiction under 28 U.S.C. § 1332, which

requires complete diversity of citizenship between each plaintiff and each defendant.

Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). The Court determines diversity of

citizenship at the time the amended complaint is filed. Curry v. U.S. Bulk Transport, Inc., 462

F.3d 536, 540 (6th Cir. 2006). INT is a California corporation that shares citizenship with

Plaintiff. Because INT’s joinder prevents there from being complete diversity among the

plaintiffs and defendants, subject-matter jurisdiction is destroyed. The Court is required to

remand the case to state court under 28 U.S.C. § 1447(c), (e). Id. at 541.

                                           CONCLUSION

       Plaintiff’s Motion to Remand is GRANTED based on lack of subject-matter

jurisdiction. The case is therefore REMANDED to the Circuit Court of Shelby County,

Tennessee, pursuant to 28 U.S.C. § 1447(c). The parties will bear their own costs and

attorney’s fees.

       SO ORDERED, this 11th day of October, 2018.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                               2
